Order, Supreme Court, Bronx County (Norma Ruiz, J.), entered January 25, 2007, which, in an action for lead paint injuries against the owner of premises in which plaintiff resided, and a third-party action against a school at*416tended by plaintiff, granted the school’s motion for a protective order quashing subpoenas and vacating deposition notices served by the owner, unanimously affirmed, without costs.
The record does not show a “substantial likelihood” that the three additional witnesses the owner wants to depose, plaintiffs teacher and two assistant teachers, observed plaintiff ingesting paint chips or otherwise possess material and necessary information in addition to that already given by the school’s principal, maintenance supervisor and another assistant teacher (see Hayden v City of New York, 26 AD3d 262 [2006]). Concur— Andrias, J.P., Friedman, Williams, Buckley and Sweeny, JJ.